Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on April 6, 2021 is acknowledged and has been entered.  Claim 3 is canceled.  Claims 1-14, 16-19 and 29-42 are canceled.  Claims 15 and 20-28 are pending. 
Claims 15 and 20-28 are discussed in this Office action.

Allowable Subject Matter
Claims 15 and 20-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments are persuasive.  In particular, Applicant’s arguments emphasize that the instant claims distinguish over Heerman primarily for two reasons: that there is no wash step between capture and amplification and that the same pH is used for both capture and amplification.  Towards this point, Applicant first emphasizes that “Heerman specifically describes that ‘[t]he template nucleic acid could be washed after binding to streptavidin-coated paramagnetic beads to reduce influence on the enzymatic amplification steps’” (emphasis added by applicant).  Applicant goes on to note “the necessity of washing the bound nucleic acids so as to not inhibit amplification is one of the problems addressed by the present amplification” and 
Next, regarding the feature of chitosan beads and the “amplification compatible pH” features of the claim, Applicant argues against the Jiang reference which is applied to render these limitations obvious.  Applicant notes “the previous understanding in the art that capture of nucleic acids by chitosan” must “occur at low pH, with release at high pH” and that the higher pH levels are “more appropriate for amplification reactions such as PCR (for instance, around 8-9.5).”  Applicant argues “Jiang uses a low pH to capture nucleic acids, a high pH to release them, and then discusses amplification of the nucleic acids after they have been released.”  Applicant concludes one of skill would not be motivated to change the beads of Heerman to use the beads from Jiang while also using a single buffer for both capture and amplification steps.  
Upon further review of the art and Applicant’s arguments, it is clear that the different features highlighted by Applicant distinguish the claims over the references in the prior rejection and in the prior art, in general.  While the prior art, like Heerman or Jiang, teach aspects of the claimed method, the prior art neither teaches or suggests all of the aspects of the method, which includes capture of nucleic acids followed by direct amplification in the same buffer.  As noted above and reiterated here, using the same buffer for capture and amplification is not a trivial matter because within the prior art, the expectation is for capture at low pH and elution at higher pH.  Applicant’s method differs from the prior art, yet as depicted in Figure 7 and 8, the method of amplification directly on the microparticles without a wash or elution step is proof that the claimed method improves upon the expectations in the state of the art.  The prior art does not teach the method, as claimed.  Therefore, for at least these reasons, the claims are free of the art and in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637